TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 16, 2016



                                       NO. 03-16-00201-CV


                             Melissa Fontenette-Mitchell, Appellant

                                                  v.

                    Cinemark USA, Inc. d/b/a Discount Cinema 8, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 25, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.